                   Case 3:18-cv-05414-CRB Document 18 Filed 01/16/19 Page 1 of 8

                                                                                                            - / -




     Your Name:

 2   Address:               \l2-2 Ocexxry                         SaK
                                                                                    SUSAN Y, 800NG
 3   Phone Number:                                                             CLERK U.S. district COURT
                                                                              NomHL^iSTRlCT OF CALIFORNIA
 4   Fax Number:

 5   E-mail Address:        t~ofPrg-6>^^5 Q/y<\Wjo ..ccrN
 6   Pro Se Plaintiff

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    NORTHERN DISTRICT OF CALIFORNIA

lU
                                                                                                  04^
11     l2,one.o 'ScH^S                                      Case Number     3:(^-oV-
12

                                                            COMPLAINT
13                       Plaintiff,
                                                          '2.r4
14           vs.


15
                                                           DEMAND FOR JURY TRIAL
16     A<cWx-<^\             Q-'rT
                                                           Yes      No •
17     fAt^'ajUy\ ^o^S^
18     C^.

19                       Defendant.

20

21                                                   PARTIES
         1. Plaintiff [Write your name, address, andphone number. Add a pagefor additional
22          plaintiffs.}
23   Name:

24   Address:           tlzg          Oceow              7S\      -^c>K P'riYxc'^^co^ qA
25   Telephone:                        8^ti7
26

27

28



     COMPLAINT

     PAGE          OF 3_        TEMPLATE - Rev. 05/17]
                     Case 3:18-cv-05414-CRB Document 18 Filed 01/16/19 Page 2 of 8

                                                                                                                -2-




      1       2. • Defendants. [Write each defendant'sfull name, address, andphone number.]
  2       Defendant 1:

  3       Name:

  4       Address:                CofWoVN       fc.
  5       Telephone:     LAjS^SSA"' ^VV\
  6

  7       Defendant 2:

  8       Name:                                 t\veWA\     A^\\oW^ t%A2A^
  9       Address:         ifeA           6"^           y     frahuico ^           ^-^4X3
 10       Telephone:

 11

 12       Defendant 3:

 13       Name:

 14       Address:

 15       Telephonei        ^     0;joo
 16

17                                                     JURISDICTION
          {Usually only two types ofcases can be filed in federal court, cases involving 'federal questions "
18        and cases involving "diversity ofcitizenship. " Check at least one box.\
19           3. My case belongs in federal court

20           13^under federal question jurisdiction because it is involves afederal law or right.
21        \ Which federal law or ri^ht is involved?]

22                   kh oso \m
23           D under diversity jurisdiction because none of the plaintiffs live in the same state as any of the
24        defendants and the amount of damages is more than $75,000.
•25

26

27

28



          COMPLAINT

          PAGE 2^ OF ^^[JDC TEMPLATE - Rev. 05/17]

                                                                                                                      .. i
                     Case 3:18-cv-05414-CRB Document 18 Filed 01/16/19 Page 3 of 8

                                                                                                                  -j-




     1                                                         VENUE

     2   [The counties in this District are: Alameda, Conti-a Costa, Del Norte, Humboldt, Lake, Marin,
         Mendocino, Monterey, Napa, San Benito, Santa Clara, Santa Cruz, San Francisco, San Mateo, or
 3
         Sonoma. Ifone ofthe venue options below applies to your case, this District Court is the correct
         place tofile your lawsuit. Check the boxfor each venue option that applies.']
 4

 5              4.         Venue is appropriate in this Court because:
 6                              substantial part of the events I am suing about happened in this district.
 7                         •   a substantial part of the property I am suing about is located in this district.
 8                         • I am suing the U.S. government, federal agency, or federal official in his or her
 9                             official capacity and Tlive in this district.
lU                         •   at least one defendant is located in this District and any other defendants are
11                             located in California.

12                                           INTRADISTRTCT ASSIGNMENT

13
         [This District has three divisions: (1) San Francisco/Oakland (2) San Jose; and (3) Eureka. First
         write in the county in which the events you are suing about happened, and then match it to the
14
         correct division. The San Francisco/Oakland division covers Alameda, Contra Costa, Marin, Napa,
15
         San Francisco, San Mateo. and Sonoma counties. The San Jose division covers Monterey, San
         Benito, Santa Clara, Santa Cruz counties. The Eureka division covers Del Norte, Humboldt, Lake,
16       Mendocino counties, only ifall parties consent to a magistrate judge.]

17
                5.         Because this lawsuit arose in                                        County, it should be
18
         assigned to the                       /Qo.V^\gvn'^\       Division of this Court.
19

20
                                                  STATEMENT OF FACTS

21        [Write a short and simple description of thefacts ofyour case. Include basic details such as where
          the events happened, when things happened and who was involved. Put each fact into a separate,
22        numbered paragraph, starting withparagraph number 6. Use more pages as needed.]
23

24

25
                                  0-^^\ce.r5
26
          2.,        C\yA
27
                                      pre
28
          5.

                                      to                            ar\l                              a
         COMPLAINT

         PAGE        OF        [JDC TEMPLATE - Rev. 05/17]
            Case 3:18-cv-05414-CRB Document 18 Filed 01/16/19 Page 4 of 8




 1

 2

 3

 4

 5

 6

 7

 8

 9

lU

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     COMPLAINT

     PAGE   OF^    [JDC TEMPLATE-Rev. 05/17]
                 Case 3:18-cv-05414-CRB Document 18 Filed 01/16/19 Page 5 of 8

                                                                                                                                                 -i-




                                                                 CLATMS

                                                                First Claim
                                                                                                                                            /          d7S><^
     (Name the law or right violated'.                                  \i\oW\l4 K|
     {Name the defendants who violated it:                                  l^o^Wc'V-'g/                                                               .hr<l-2.

      [Explain briefly here what the law is, what each defendant did to violate it, and how you were

     harmed. You do not need to make legal arguments. You can refer back to your statement offacts.}
                   . ^Wi\                                               \5
                              fv\S                              f>.r\           Mri-V        q\v)a/
                                                                                                  jo
10                        I          b-vsV-gX ^v.)     p'^c-r    Ar'vv.vvt
                                                                      Mtr^S•>          o          w,bAov^/
                                                                                                  ^^'>l^'<vvv       w vy \   "V^g-^   PCx^^'A-


     ^'^hC^Ww •                       -^2y\3^                                  f\r                      At) Ao                   /^p )AtHoh^
12       o\s<K                                                          ^         S "V'>TV<-i               "\kr'jv^Cjk j^rvVor^-S
13                       vrjWy^ir^                 o^^-rNg-A^ 3 »^cKc.5. lAr-                                            o^^neA
14      VJ1       o ->                                 V'\»i»ct                 V''           ^        1\       ^

15                       y^o         O'A           cc^y "Vts                "yW'u co'^^c^^^•W.                  A-      \pA^      •>ftKAc<xWg.A^
16     \,jV^n\o •\Wc'y     ^^rridrt^                                        CtuxrcJ-^A         LcVUS   C'^ir.
17     TWqn u\so cc^sp'xr^^ yy'Ak.                                            -VoxaJ Cgr^pc^w^ ^6 sjeA
18      f txw    Va/                   a     Vn^o^cu-     A,
19

20       h                                                 \^sJoWg-4                  or                                              jA
21               cnt^t.;,                              4W\
22            -Ttvcv VJoi                       -^roifw                      ye.j'piT'                           ^K<i X-
23      i^0                                        ioS|v^'^\                ')r\ A.V\ fx^WlcyAC'C ,
24

25      X-                                 /^<Ayp\v L&m^ok                                         ^
26    vAyaV                                            H Wfl&M                              \rs)^Y^           'Vo              buV
27     SKo 'v2^^o^-^A. TF^-c^
       SU. '^c^^^O^-^A.TF^-C. &Vt^^    i^v<ij^Ov^ S^-^'
                              feVt/r-N l^v^OV^         ^V^S
                                                  QU^-qCoA<;                                                                  r/^-J
28                                                                                                                                                     ,a^5
                               -t©         ^gsri                                           cv U^^r\h^2^
     COMPLAINT M                                   ^                           iv\ 5wfv                                 s\txC^
     PAGES" OFg; /7Z)C TEMPLATE-05/17]
              Case 3:18-cv-05414-CRB Document 18 Filed 01/16/19 Page 6 of 8

                                                                              -6-




                                                     Claim

     {Name the law or right violated:

     {Name the defendants who violated if.




 9

lU

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     COMPLAINT

     PAGE       OF      [JDC TEMPLA TE - 05/17]
                    Case 3:18-cv-05414-CRB Document 18 Filed 01/16/19 Page 7 of 8

                                                                                                                -7-




      1                                            DEMAND FOR RELIEF
             [State whatyou want the Court to do. Depending onyour claims, you may ask the Court to award
      2     you money or order the defendant to do something or stop doing something. Ifyou are askingfor
             money, you can say how muchyou are askingfor and why you should get that amount, or describe
      3
             the differentkinds ofharm caused by the defendant^
      4
                        •       i=   f           ^^             OOP 06^)y
      5

      6     v;\\\s^ AWt (\q>) Cos\s                        cAi^y-
      7                     \b re.A\5t'-r               ^0"\s                    'rV            -VKc \tv^^,sUM)l.
      8

      9

 lU               OW\                    Vvo\c^xOi-\3      ,5        (X "^g-A-crcA CV-'\^rV\^
 11

 12

 13

 14

 15
                                               DEMAND FOR JURY TRIAL

 16
          [Check this box ifyou wantyour case to be decided by a jury, instead ofa judge, ifallowed.]
 17                 Q^laintiffdemands ajury trial on all issues.
 18

 19

20
                                                           Respectfully submitted.
21

22
          Date:             W   1^           Sign
                                              ign Name:
23
                                             Print Name:            (Lomo
24

•25

26

27

28



          COMPLAINT

          PAGE ^ OF ^ [JDC TEMPLATE-05/17]
              Case 3:18-cv-05414-CRB Document 18 Filed 01/16/19 Page 8 of 8



     [Copy, this page and insert it where you needadditional space.]




 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     COMPLAINT

     PAGE     OF      [JDC TEMPLATE- 05/17]
